Case 2:20-cv-06298-JWH-E Document 141 Filed 09/15/21 Page 1 of 4 Page ID #:3373


  1    Peter R. Afrasiabi (Bar No. 193336)
       pafrasiabi@onellp.com
  2    ONE LLP
       4000 MacArthur Boulevard
  3    Each Tower, Suite 500
       Newport Beach, CA 92660
  4    Telephone: (949) 502-2870
       Facsimile: (949) 258-5081
  5
       David W. Quinto (Bar No. 106232)
  6    dquinto@onellp.com
       Joanna Ardalan (Bar No. 285384)
  7    jardalan@onellp.com
       ONE LLP
  8    9301 Wilshire Boulevard
       Penthouse Suite
  9    Beverly Hills, CA 90210
       Telephone: (310) 866-5157
 10    Facsimile: (310) 943-2085
 11    Attorneys for Defendants and
       Counterclaimants Backgrid USA, Inc.,
 12    Xposure Photo Agency, Inc., and Splash
       News and Picture Agency
 13
 14                         UNITED STATES DISTRICT COURT

 15                       CENTRAL DISTRICT OF CALIFORNIA

 16    ENTTECH MEDIA GROUP LLC,                 Case No.: 2:20-cv-06298 JWH (Ex)
                     Plaintiff,                 Hon. John W. Holcomb
 17
 18          v.                                 STIPULATION FOR DISMISSAL OF
       OKULARITY, INC.; JON NICOLINI;           PARTY SPLASH NEWS AND
 19
       BACKGRID USA, INC.; SPLASH               PICTURE AGENCY
 20    NEWS AND PICTURE AGENCY,
 21    LLC; AND XPOSURE PHOTO
       AGENCY, INC.
 22
                     Defendants.
 23
 24
 25
 26
 27
 28

        STIPULATION FOR DISMISSAL OF PARTY SPLASH NEWS AND PICTURE AGENCY
Case 2:20-cv-06298-JWH-E Document 141 Filed 09/15/21 Page 2 of 4 Page ID #:3374


  1         It is stipulated by ENTtech Media Group LLC (“Plaintiff” and “Counter
  2   Defendant”), on one hand, and Splash News and Picture Agency (“Defendant” and
  3   “Counter Claimant”), on the other hand, that all claims brought by Defendant/Counter
  4   Claimant against Plaintiff/Counter Defendant and all claims brought by Plaintiff/
  5   Counter Defendant against Defendant/Counter Claimant should be dismissed with
  6   prejudice, with the parties to bear their own costs and attorneys’ fees.
  7
  8                                           Respectfully submitted,
  9
 10   Dated: September 15, 2021               TAULER SMITH LLP
 11                                           By: /s/ Robert Tauler
 12                                           Robert Tauler
 13                                           Attorneys for Plaintiff
                                              ENTTech Media Group LLC
 14
 15
      Dated: September 15, 2021               ONE LLP
 16
                                              By: /s/ Joanna Ardalan
 17
                                              Joanna Ardalan
 18                                           Peter R. Afrasiabi
                                              David W. Quinto
 19
 20                                           Attorneys for Defendants and
                                              Counterclaimants Backgrid USA, Inc.,
 21
                                              Xposure Photo Agency, Inc., and Splash
 22                                           News and Picture Agency
 23
      Dated: September 15, 2021               PERKOWSKI LEGAL PC
 24
                                              By: /s/ Peter E. Perkowski
 25                                           Peter E. Perkowski
 26                                           Matthew P. Kelly
 27                                           Attorneys for Defendants
                                              Okularity, Inc. and Jon Nicolini
 28
                                         2
        STIPULATION FOR DISMISSAL OF PARTY SPLASH NEWS AND PICTURE AGENCY
Case 2:20-cv-06298-JWH-E Document 141 Filed 09/15/21 Page 3 of 4 Page ID #:3375



  1
  2             ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4(2)(i)
  3         Pursuant to Local Rule 5-4.3.4(2)(i), I, Joanna Ardalan, attest that all other
  4   signatories listed and on whose behalf the filing is submitted concur in this filing’s
  5   content and have authorized this filing.
  6
  7                                           By: /s/ Joanna Ardalan
                                                     Joanna Ardalan
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                     3
       STIPULATION FOR DISMISSAL OF PARTY SPLASH NEWS AND PICTURE AGENCY
Case 2:20-cv-06298-JWH-E Document 141 Filed 09/15/21 Page 4 of 4 Page ID #:3376



  1                                     PROOF OF SERVICE
  2
  3   STATE OF CALIFORNIA, COUNTY OF ORANGE
  4         I am employed in the County of Orange, State of California. I am over the age of
      18 and not a party to the within action; my business address is 4000 MacArthur Boulevard,
  5   East Tower, Suite 500, Newport Beach, California 92660.
  6         On September 15, 2021, I caused to be served the following document(s) to the
      address(es) and by the method of service described below:
  7
  8     STIPULATION FOR DISMISSAL OF PARTY SPLASH NEWS AND PICTURE
                                  AGENCY
  9
 10    Robert Tauler                                 Peter E. Perkowski
       Gil Peles                                     Matthew P. Kelly
 11    Valerie Saryan                                PERKOWSKI LEGAL, PC
       TAULER SMITH, LLP                             445 S. Figueroa Street, Suite 3100
 12    626 Wilshire Blvd., Suite 510                 Los Angeles, CA 90071
       Los Angeles, CA 90017                         Telephone: (213) 426-2137
 13    Telephone: (310) 590-3927                     Email: peter@perkowskilegal.com
       Email: rtauler@taulersmith.com                        matt@perkowskilegal.com
 14           gpeles@taulersmith.com
              vsaryan@taulersmith.com
 15           lstein@taulersmith.com
 16    Attorneys for Plaintiff                       Attorneys for Defendants
       ENT Tech Media Group LLC                      Okularity, Inc. and Jon Nicolin
 17
 18
      [X]    (BY E-SERVICE) I delivered to ONELEGAL, LLC, an e-filing and e-service
 19          provider with the Superior Court of California, the above-described document(s),
             to be filed and electronically served through the Superior Court’s e-filing system
 20          on the above registered participants on this date.
 21
            I declare under penalty of perjury under the laws of the State of California that the
 22   above is true and correct.
 23          Executed on September 15, 2021 at Newport Beach, California.
 24                                             /s/ Jessica Burr
                                                   Jessica Burr
 25
 26
 27
 28
                                                  1
                                           PROOF OF SERVICE
